DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection to which it is directed. 
The following requirement for restriction under lack of unity form the previous action is incorporated by references here and made final.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/15/2018.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,5,8,10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/146670, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924. 
Nishimaki et al. WO 2013/146670 (Nishimaki et al. 20150044876 used in lieu of translation) teaches resist underlayers including phenylindole groups, where R1 to R3 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R4 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R5 is hydrogen, aryl, heterocycles, R6 is hydrogen, alkyl, aryl, heterocycle, [0017]. The hydroxyl aryls includes phenol, dihydroxynaphthylene or trihydroxynaphthylene [0046]. Useful aldehydes include benzaldehydes, naphthylaldehyde, pyrenecarboxyaldehyde [0023].  Useful ketones are disclosed [0024]. Synthesis example 1 is a copolymers of 2-phenylindole and 1-naphthaldehyde and yields a polymer with a MW of 2400 [0106-0107]. Synthesis example 2 is a copolymers of 2-phenylindole and 1-pyrenecarboxaldehyde and yields a polymer with a MW of 1600 [0108-0109]. Etch testing was done [0117-0126]. The MW of the polymer can be 500-1,000,000 or 600-200,000 (WO at [0027])

    PNG
    media_image1.png
    110
    312
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    129
    299
    media_image2.png
    Greyscale


Hatakeyama JP 2005-114921 teaches the formation of a cresol-formaldehyde novolak resin which is then reacted with 9-anthracene methanol in the presence of tosyl acid [0119-0120].  Example 1 combines this resin with a crosslinking agent (CR1), acid generator (AG1) and solvent (PGMEA) and coats this upon a semiconductor substrate and dries it by baking at 200 degrees C for 60 seconds [0137-0139]. Useful novolaks are those bounded by formula 2 where R1 can be C1-4, straight or branched alkyl, R2 is a cyclic alkyl or aryl group which may contain hydroxy, thioether or ester groups, R3-R5 are hydroxy, or straight chain C1-10 alkyl, C1-10 acyl, alkoxy, glycidylether, hydrogen, aryl or hydroxyalkyl, and R6 is hydrogen, C1-6 Alkyl, C2-6 branched or cyclic alkyl, alkenyl, or C6-10 aryl [0020-0021]. Examples of the R1-R2
Moieties are shown at [0041] and include benzyl (methylenephenyl, CH2-phenyl)) and methylenenapthalene (CH2-naphthalene)

    PNG
    media_image3.png
    166
    247
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    99
    272
    media_image4.png
    Greyscale



Banach et al. 20060199924 teaches the reaction of t-octylphenol and formaldehyde to form a novolak, followed by the addition of alpha-methylstyrene and heated to for a hydrocarbylphenol-formaldehyde linear novolak. [0031]. 

    PNG
    media_image5.png
    139
    220
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    202
    268
    media_image6.png
    Greyscale

Table 2 teaches examples 11 and 12 which use styrene as the vinylmonomer. The phenol can be hydrocarbon substituted such as  t-octylphenol or t-butylphenol and the hydrocarbon can be substituted. [0018]. Useful vinyl monomers include, but not limited to: ring-containing unsaturated monomers such as styrene and o-,m-,p-substitution products thereof such as N,N-dimethylaminostyrene, aminostyrene, hydroxystyrene, t-butylstyrene, vinyltoluene, carboxystyrene and the like, alpha-methylstyrene, phenyl (meth)acrylates, nitro-containing hydrocarbyl (meth)acrylates such as N,N-dimethylaminoethyl methacrylate, N-t-butylaminoethyl methacrylate; 2-(dimethylamino)ethyl methacrylate, methylchloride quaternized salt, and the like; olefins or diene compounds such as ethylene, propylene, butylene, isobutene, isoprene, chloropropene, fluorine containing olefins, vinyl chloride, and the like; carboxyl group-containing unsaturated monomers such as acrylic acid, methacrylic acid, crotonic acid, itaconic acid, maleic acid, fumaric acid, and the like (preferably methacrylic acid), C.sub.2-C.sub.8 hydroxyl hydrocarbyl esters of (meth)acrylic acid (preferably methacrylic acid) such as 2-hydroxylethyl (meth)acrylate, 2-hydroxylpropyl (meth)acrylate, 3-hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate and the like, monoesters between a polyether polyol (e.g., polyethylene glycol, polypropylene glycol or polybutylene glycol) and an unsaturated carboxylic acid (preferably methacrylic acid); monoethers between a polyether polyol (e.g., polyethylene glycol, polypropylene glycol or polybutylene glycol) and a hydroxyl group-containing unsaturated monomers (e.g., 2-hydroxyl methacrylate); adducts between an unsaturated carboxylic acid and a monoepoxy compound; adducts between glycidyl (meth)acrylates (preferably methacrylate) and a monobasic acid (e.g., acetic acid, propionic acid, p-t-butylbenzoic acid or a fatty acid); monoesters or diesters between an acid anhydride group-containing unsaturated compound (e.g., maleic anhydride or iraconic anhydride) and a glycol (e.g. ethylene glycol, 1,6-hexanediol or neopentyl glycol); chlorine-, bromine-, fluorine-, and hydroxyl group containing monomers such as 3-chloro-2-hydroxylpropyl (meth)acrylate (preferably methacrylate) and the like; C.sub.1-C.sub.24 hydrocarbyl esters or cyclohydrocarbyl esters of (meth)acrylic acid (preferably methacrylic acid), such as methyl methacrylate, ethyl methacrylate, propyl methacrylate, isopropyl methacrylate, n-, sec-, or t-butyl methacrylate, hexyl methacrylate, 2-ethylhexyl methacrylate, octyl methacrylate, decyl methacrylate, lauryl methacrylate, stearyl methacrylate, cyclohexyl methacrylate and the like, C.sub.2-C.sub.18 alkoxyhydrocarbyl esters of (meth)acrylic acid (preferably methacrylic acid), such as methoxybutyl methacrylate, methoxyethyl methacrylate, ethoxyethyl methacrylate, ethoxybutyl methacrylate and the like; polymerizable amides such as (meth)acrylamide, N-methyl(meth)acrylamide, 2-acryloamido-2-methyl-1-propanesulfonic acid, and the like; nitrogen-containing monomers such as 2-, 4-vinyl pyridines, 1-vinyl-2-pyrrolidone, (meth)acrylonitrile, and the like; glycidyl group-containing vinyl monomers such as glycidyl (meth)acrylates and the like, vinyl ethers, vinyl acetate, and cyclic monomers such as methyl 1,1-bicyclobutanecarboxylate. These monomers can be used singly or as admixture of two or more than two. Preferably, the vinyl monomer is selected from the group consisting of a styrenic monomer, an olefin, a (meth)acrylic monomer, a (meth)acrylate monomer, vinyl pyridine, and mixtures thereof. Most preferably, the vinyl monomer is a styrenic monomer selected from the group consisting of styrene, alpha-methylstyrene, chlorostyrene, N,N-dimethylaminostyrene, aminostyrene, hydroxystyrene, t-butylstyrene, carboxystyrene, divinylbenzene, vinylnaphthalene, and mixtures thereof [0021].
	It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 1 or 2 of Nishimaki et al. WO 2013/146670 by adding a CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0017] of Nishimaki et al. WO 2013/146670 using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
	Alternatively, it would have been obvious to one skilled in art to modify the examples of Nishimaki et al. WO 2013/146670 by reacting the 2-phenylindole with ketones based upon the disclosed reaction with ketones or aldehydes to form a novolac resin and adding a CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0017] of Nishimaki et al. WO 2013/146670 using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
	Further, it would have been obvious to modify the processes by replacing the phenyl or naphthyl moiety precursors with hydroxyphenyl or t-butylphenyl based upon the disclosure in Banach et al. 20060199924. 

The applicant could undercut the rejection by perfecting priority (submitting an English translation of the priority document) and providing a statement of common ownership of the   Nishimaki et al. WO 2013/146670 and the instant application as discussed in the MPEP (see 706.02(I)(2) ). 

In the response of 02/02/2022, the applicant argues that the prior art does not teach the reaction in a molar ratio of 0:0.1-8.0 of the aromatic ring containing compound (phenyl or aromatic amine)” vinyl compound (prepub at [0061]).  The underlayer compositions are coated on a wafer to a thickness of 50 nm, and baked at 300 degrees C for 120 seconds at what appears to at least a partial vacuum (pump rate of 1 cubic m/s) with the sublimate being collected from 60 to 120 seconds and the amount of sublimate deposited on a QCM (piezoelectric) scale determined relative to comparative example 1 which has a polymer with a MW of 1,200.   In the inventive compositions, the polymers are formed, precipitated by the addition of methanol, filtered and dried at reduced pressure at 70 degrees C for an unspecified time before being added to a surfactant and solvent. The MW of the polymers (using gel permeation chromatography, GPC) ranges from 600 (example 7) to 3,400 (example 5). The MW of examples 1-4 and 6 ranges form 1,100-1,400, which is similar to the 900-1400 of comparative examples 3, so the data in tables 2 and 4 is comparable. Given this data, the amount of small/oligomer molecules which sublimate between the 70 degrees C at reduced pressure and the 300 degrees C at reduced pressure is reduced in the inventive examples. 
Nishimaki et al. 20150044876 uses the same precipitation with the addition of methanol and have MW of 1600-2400 (examples 1 and 2, filtered, dried at 50 degrees C at reduced pressure for 10 hours and uses without further purification [0106]. The resist underlayer composition includes a crosslinking agent and acid generator is coated and baked at 400 degrees C for 120 seconds, so the testing to measure the sublimate is relevant.  Differences in the refractive indices baked at 240 degrees and 400 degrees C is taught in table 1.  
Hatakeyama JP 2005-114921 forms the novolac which is heated at 150 degrees C and reduced pressure and then treats it with 9-anthracene methanol and uses heating at 80 degrees C and reduced pressure for 24 hours to remove volatile compounds [0119-0120].  The baking of the lower resist layer which includes a crosslinking agent and acid generator is at 200 degrees C for 60 seconds [0137-0138]. The molar ratio of repeating units substituted by the addition of anthracene methanol in the polymers is 0.25 to 0.45, which translates to a molar ratio of 1:0.25-0.45.
Banach et al. 20060199924 in examples 1 forms a novolac polymer by the reaction of octylphenol and formaldehyde and then adds alpha-methylstyrene and heats the result and distills the polymer at 170 degrees under reduced pressure (27 mbar) for an hour until the a free hydrocarbylphenol content of less than 1% was reached [0031].  Octyl phenol has a MW of 206.32 g/mol. Alpha-methylstyrene has a MW of 118.18 g/mol. The 100 pounds of octylphenol is 45,359.237 g or 219.84 moles. The 10 pounds of alpha methylstyrene is 4535.924 g or 38.38 moles.  The molar ratio between these reactants is 219.84:38.38 or 1:0.17.  The weight ratio of reactants is 1:0.01-0.25 and the corresponding molar ratio of reactants is 1:0.017-0.45. 

The applicant argues that the prior art does not teach the reaction in a molar ratio of 0:0.1-8.0 of the aromatic ring containing compound aromatic amine: vinyl compound (prepub at [0061]).  The range of reactants taught in Banach et al. 20060199924 is entirely embraced by the range recited in the claims.  The range of repeating units disclosed in Hatakeyama JP 2005-114921 is also within the range recited in the claim.   It is not clear what effect adding excess “vinyl compound” is on the resultant polymer or how directly/linearly related the molar ratio of reactants (aromatic amine:vinyl compound) is to the molar ratio of repeating units (aromatic amine:vinyl compound substituted aromatic amine/phenol) in the resulting polymer.  This line of argument is not persuasive.  

The unexpected results of the instant specification is a reduction in the amount of lower MW oligomers in the coating composition which is quantified by determining the relative amount of sublimated material observed during the heating process from 60 seconds after it has begun to completion (120 second mark). This measurement process should be not be affected by the solvent as this should evaporate first (in the first 60 seconds).  The vinyl compound clearly reacts with the aromatic ring of the aromatic amine.  For compositions not including a crosslinking agent, such as the examples of the instant specification, the vinyl compound and the aldehyde (free or as a terminal unit of an oligomer/polymer) will be the only reactants in the compositions which react with the aromatic ring of the aromatic amine.  In this can the unexpected result is realized over the prior art composition not including a crosslinker. When the composition has a crosslinker, the heating will induce reaction between the crosslinker and the aromatic amine. The crosslinking/cross-bridging is induced by heating/baking (See Hatakeyama JP 2005-114921 at [0060,0067]) and this crosslinking prevents diffusion of low MW molecules [0060] into adjacent layers (upper resist layer).  The reduction in the amount of low MW compounds results in reduced sublimation (which dirties nearby optics or other substrates during baking, which causes defects) and diffusion into adjacent layers.  

In the response of 8/9/2022, The applicant argues that none of the rejections teaches a novolak resin having the (terminal) structure group (C ) which has been formed by reacting an aromatic ring containing amine and an aromatic vinyl compound.  The position of the examiner is that both  Hatakeyama JP 2005-114921 and Banach et al. 20060199924 teach the termination of novolaks using different reactions to produce structures bounded by formula (C ) of the instant claims.  As the moiety (C ) of the claims is a terminal moiety. The ratio of the reactants will control the MW of the resulting polymeric structure in the case where the novolak polymer and the terminal groups are formed in a single reaction pot/vessel as in the inventive examples.  This one pot reaction is different from the functionalization of a previously formed novolak suggested in each of  Hatakeyama JP 2005-114921 and Banach et al. 20060199924.  The MW range of the polymers in the inventive examples ranges from 600 in example 7 to 3400 in example 5 and the range of MW disclosed is 600-1,000,000 or 600-200,000 (see prepub at [0045]).   The polymers of  the synthesis examples of Nishimaki et al. WO 2013/146670 are 1600 and 2400, of  Nishimaki et al. WO 2013/047516 are 1000 and 1400 and of Saito et al. 20120077345 are 1000 and 4000.  Additionally, the preferred ranges are 600-200,000.   This clearly evidences that the polymers produced by the combination of references have MW within the range defined by the ratio of reactants recited in the claims. 
Additionally, the structures of the cited examples (reproduced in the discussion of Nishimaki et al. WO 2013/146670, Nishimaki et al. WO 2013/047516 or Saito et al. 20120077345) clearly show the base polymer modified by the reactions of Hatakeyama JP 2005-114921 or  Banach et al. 20060199924. The similarity between these reproduced structures and the repeating structures of claim 18 is clear.
The applicant argues that the differences in solubility and reduction of sublimable substances are not taught.  The examiner points out that amount of smaller molecules generated by functionalizing a previously formed and purified polymer as suggested by Hatakeyama JP 2005-114921 or  Banach et al. 20060199924 is clearly reduced and so the amount of sublimable is inherently reduced in the process.  With respect to the solubility, the improved solubility is demonstrated only for PGME and PGMEA, but the claims are not limited to these as the solvent.  The showing is not commensurate in scope with the coverage sought.  Note that even claim 11 which recites a solvent does not limit it to these (notes that the comparative example 1,3 and 4 of the instant specification mix PGME with cyclohexanone).  Also Nishimaki et al uses PGMEA as the coating solvent, Saito et al. 20120077345 establishes solubility of some (N-unsubstituted carbazoles) in PGMEA and PGME and Hatakeyama JP 2005-114921 establishes the solubility of functionalized novolaks in PGMEA in table 1 on page 36, where it is used as a solvent. The rejections stand.


Claims 1,2,4,5,8,10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/047516, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924.
Nishimaki et al. WO 2013/047516 (Nishimaki et al. 20140235059 used in lieu of translation) teaches resist underlayers including diphenylamine or phenyl naphthylamine groups [0070]., where R1 to R2 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R3 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R4 is aryl and heterocycles, R5 is hydrogen, alkyl, aryl, heterocycle, [0020-0023]. Useful aldehydes include benzaldehydes, naphthylaldehyde, pyrenecarboxyaldehyde [0029].  Useful ketones are disclosed at [0030]. Synthesis example 2 is a copolymers of N-phenyl-naphthylamine and 1-naphthaldehyde with a MW of 1400 [0147]. Synthesis example 4 is a copolymers of N-phenyl-naphthylamine and 1-pyrenecarboxaldehyde with a MW of 1000 [0151]. Etch testing was done [0169-0178]. The MW of the polymer can be 600-1,000,000 or 600-200,000 (WO at [0014]).

    PNG
    media_image7.png
    214
    399
    media_image7.png
    Greyscale
             
    PNG
    media_image8.png
    229
    383
    media_image8.png
    Greyscale


It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 2 or 4 of Nishimaki et al. WO 2013/047516 by adding a CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the diphenylamine or phenyl naphthylamine groups based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0017] of Nishimaki et al. WO 2013/047516  using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
Alternatively, it would have been obvious to one skilled in art to modify the examples of Nishimaki et al. WO 2013/047516 by reacting the 2-phenylindole with ketones based upon the disclosed reaction with ketones or aldehydes to form a novolac resin and adding a CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the diphenylamine or phenyl naphthylamine groups based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0017] of Nishimaki et al. WO 2013/047516 using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
	Further, it would have been obvious to modify the processes by replacing the CH(CH3)phenyl or a CH(CH3)naphthyl moiety precursors with hydroxystyrene, t-butylstyrene, or styrene based upon the disclosure in Banach et al. 20060199924. 

Nishimaki et al. WO 2013/047516 teaches the formation of novolac resins by the reaction of diphenylamine or phenyl naphthylamine groups (aromatic amine compound recited in claim 8) [0070,0147,0151] with aldehydes such as naphthaldehyde or pyrenecarboxaldehyde.  Nishimaki et al. WO 2013/047516 also teaches that R2 which is the substituent in the phenyl ring can be halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester, which includes aralkyl groups such as CH2-aryl, including those taught by Hatakeyama JP 2005-114921 and Banach et al. 20060199924 which would increase the absorption of that resin (Hatakeyama JP 2005-114921).   The rejection stands.
The applicant in the arguments refers to the arguments in the response of 8/26/2019, which merely state that there is no suggestion in the references of a novolac formed by the reaction of an aromatic amine and an aldehyde or ketone.  The rejection points out that Nishimaki et al. WO 2013/047516  in synthesis examples 2 and 4 the synthesis of copolymers of N-phenyl-naphthylamine (an aromatic amine) and either naphthalenealdehyde or pyrenecarboxylaldehyde (aldehydes) [0106-0107,0117-0126] and the modification of the resin by adding the CH(CH3)phenyl or CH (CH3)naphthyl to the phenyl ring of the N-phenyl-naphthylamine based upon the substituents using the functionalization reactions taught by Hatakeyama or Banach, et al. 20060199924.
The applicant could undercut the rejection by perfecting priority (submitting an English translation of the priority document) and providing a statement of common ownership of the   Nishimaki et al. WO 2013/047516 and the instant application as discussed in the MPEP (see 706.02(I)(2) ). 

The rejection stands for the reasonable above as no further arguments were advanced beyond those addressed above.

Claims 1,2,4,5,10-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. 20120077345, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924. 
Saito et al. 20120077345 teaches in synthetic example 2, the reaction of carbazole and 1-naphthalene to form a polymer of formula 1-2 with a MW of 4000  [0224-0225] and page 5. Synthetic example 13, the reaction of 9-ethylcarbazole and 1-naphthalene to form a polymer of formula 1-13 with a MW of 1000 [0255-0256] and page 6.  Example 3 combines the PCzNA of synthetic example 2 with a surfactant and solvent. [0263]. Example 15 combines the PCzNA of synthetic example 13 with a solvent. (table 5 and [0284-0285]).   Examples 2 and 6 combine the carbazole based polymers with a crosslinking agent and a catalyst [0262,0266].  Useful crosslinkers are disclosed [0114-0121].  Useful acid generators are disclosed [0122-0127].  Useful aldehydes for forming the novolac are disclosed at [0087] and useful ketones are disclosed at [0088]. The MEW can be 600-1,000,00 or 600-200,000 [0093]. 

    PNG
    media_image9.png
    121
    260
    media_image9.png
    Greyscale
     
    PNG
    media_image10.png
    138
    262
    media_image10.png
    Greyscale


It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 2 or 13 of Saito et al. 20120077345 by adding CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the carbazole  based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0068] of Saito et al. 20120077345 using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
Alternatively, it would have been obvious to one skilled in art to modify the examples of Saito et al. 20120077345 by reacting the 2-phenylindole with ketones based upon the disclosed reaction with ketones or aldehydes to form a novolac resin and adding CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the carbazole  based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0068] of Saito et al. 20120077345  using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
	Further, it would have been obvious to modify the processes by replacing the CH(CH3)phenyl or a CH(CH3)naphthyl moiety precursors with hydroxystyrene, t-butylstyrene, or styrene based upon the disclosure in Banach et al. 20060199924. 
The rejection stands for the reasonable above as no further arguments were advanced beyond those addressed above.

Claim 22 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The embodiments where R2 in formula 1 is phenyl are allowable over the prior art of record.  This includes, but is not limited to the structure of formula 4-8 in claim 18.  The prior art does not fairly teach the reactant reacted with a novolac bounded by the claims or a novolac containing the diphenyl resulting structure. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saimura JP 2004-250479 (machine translation attached) teaches functionalized novolacs of formula I by reaction of phenols (III), aldehydes (IV) to form the novolak (synthesis example 1, [0049]), followed by reaction with vinyl compounds (V) (example 1, synthesis [0053]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 7, 2022